                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONALD V. SNOWDEN,                               )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )              Case No. 19-cv-01322-JPG
                                                  )
 JEREMY HENNING,                                  )
 QUALITY INN HOTEL,                               )
 CASHIER CINDY,                                   )
 and DEA,                                         )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Donald Snowden, a detainee at Williamson County Jail located in Marion, Illinois,

filed this pro se action pursuant to 28 U.S.C. § 1331 and Bivens v. Six Unknown Named Agents,

403 U.S. 388 (1971). In the Complaint, Plaintiff claims he was lured to the front desk of a Quality

Inn Hotel by the cashier (“Cashier Cindy”) and arrested by Drug Enforcement Agent Jeremy

Henning (“Agent Henning”) on September 12, 2019. (Doc. 1, pp. 1-15). Agent Henning allegedly

used excessive force during his arrest. (Id. at pp. 6, 9-12). Plaintiff asserts claims against Agent

Henning, Cashier Cindy, Quality Inn Hotel, and the Drug Enforcement Agency (“DEA”) of

Carbondale, Illinois, for violations of his Fourth and/or Fourteenth Amendment rights and Illinois

state law. (Id.). He seeks monetary relief. (Id. at pp. 7-12).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner complaints and filter out nonmeritorious claims.

28 U.S.C. § 1915A(a). The Court is required to dismiss any portion of the Complaint that is legally

frivolous or malicious, fails to state a claim for relief, or seeks money damages from a defendant



                                                 1
who is immune from relief. 28 U.S.C. § 1915A(b). All factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                          The Complaint

       Plaintiff makes the following allegations in the Complaint (Id. at pp. 6, 9-12): On

September 12, 2019, Plaintiff was arrested while paying for a room at the Quality Inn Hotel located

in Carbondale, Illinois. (Id. at pp. 6, 9). The hotel cashier, Cindy, called him to the front desk

allegedly knowing he would be arrested—an act Plaintiff refers to as an “obstruction of justice.”

(Id. at pp. 6, 9-10). As Plaintiff stood at the counter, Agent Henning pushed through the doors,

approached him, and repeatedly punched him in the face. (Id. at pp. 6, 9). Plaintiff put up no

resistance. (Id.). He suffered injuries to his left eye socket as a result of Agent Henning’s actions.

(Id. at pp. 6, 9-10). Plaintiff faults the Quality Inn for allowing this to happen and the DEA for

failing to train, investigate, or discipline Agent Henning. (Id. at pp. 11-12).

       Based on the allegations, the Court designates the following claims in this pro se action:

       Count 1:        Officer Henning subjected Plaintiff to the unauthorized use of force during
                       his arrest at the Quality Inn Hotel on September 12, 2019, in violation of his
                       rights under the Fourth and/or Fourteenth Amendments and Bivens. (Id. at
                       pp. 9-10).

       Count 2:        Cashier Cindy and the Quality Inn Hotel obstructed justice by luring
                       Plaintiff to the front desk of the hotel by asking him to pay for his room on
                       September 12, 2019, in violation of Plaintiff’s rights under the Fourth
                       and/or Fourteenth Amendments and Bivens. (Id. at pp. 10-11).

       Count 3:        The Drug Enforcement Agency of Carbondale, Illinois, failed to train,
                       investigate, discipline, and terminate Agent Henning for his misconduct, in
                       violation of Plaintiff’s rights under the Fourth and/or Fourteenth
                       Amendments and Bivens. (Id. at pp. 11-12).

       Count 4:        Officer Henning committed battery against Plaintiff, in violation of Illinois
                       state law. (Id. at p. 12).




                                                  2
Any claim(s) encompassed by the allegations in the Complaint but not addressed herein

is/are considered dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

                                                Counts 1 and 4

        Plaintiff’s excessive force claim in Count 1 is properly brought under the Fourth

Amendment, if the injuries he received were inflicted before any judicial determination of probable

cause, or under the Fourteenth Amendment, if the injuries occurred after this judicial

determination. Hill v. Murphy, 785 F.3d 242 (7th Cir. 2005). Either way, the allegations in the

Complaint articulate a claim against Agent Henning, who, without provocation, punched Plaintiff

repeatedly in the face during his arrest. Count 1 shall proceed against Agent Henning.

        Plaintiff’s battery claim in Count 4 arises under Illinois tort law, not federal law. A district

court may exercise supplemental jurisdiction over state law claims that are “so related to [the

federal claims] that they form part of the same case or controversy under Article III of the United

States Constitution.” 28 U.S.C. § 1367(a). The battery claim against Agent Henning arises from

the same facts as the excessive force claim, and the allegations articulate a claim against Agent

Henning. Under Illinois law, a battery occurs when a person “intentionally or knowingly without

legal justification and by any means, (1) causes bodily harm to an individual or (2) makes physical

contact of an insulting or provoking nature with an individual.” Smith v. City of Chicago, 242 F.3d

737, 744 (7th Cir. 2001) (quoting 720 ILL. COMP. STAT. 5/12–3(a)). Given the allegations, the

Court cannot dismiss this claim against Agent Henning. Count 4 shall receive further review

against this defendant.




1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
                                          Counts 2 and 3

       The Bivens remedy does not extend to Plaintiff’s claims in Count 2 against Cashier Cindy

and Quality Inn Hotel or in Count 3 against the Drug Enforcement Agency. Bivens allows victims

of certain constitutional violations by federal officials to recover damages in federal court. See

Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971) (emphasis added). The remedy does

not extend to actions against private individuals (e.g., Cashier Cindy) or entities (e.g., Quality Inn

Hotel). Holz v. Terre Haute Reg’l Hosp., 123 F. Appx. 712 (7th Cir. 2005) (citing Correctional

Servs. Corp. v. Malesko, 534 U.S. 61, 63, 66 & n.2 (2001); Muick v. Glenayre Elec., 280 F.3d 741,

742 (7th Cir. 2002)). The Bivens remedy also does not extend to claims against federal agencies

(e.g., DEA). F.D.I.C. v. Meyer, 510 U.S. 471 (1994) (“An extension of Bivens to agencies of the

Federal Government is not supported by the logic of Bivens itself.”). Therefore, Plaintiff’s claim

in Count 2 against a private individual and entity and his claim in Count 3 against a federal agency

shall be dismissed with prejudice.

                                          Pending Motion

       Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice.

Plaintiff has failed to demonstrate reasonable efforts to locate counsel on his own or shown that

he is effectively precluded from doing so.        In addition, he cites no impediments to self-

representation. As a college graduate with no disclosed physical, mental, medical, language, or

educational barriers, Plaintiff appears capable of representing himself in this matter. Given that

his Complaint is coherent and well-organized (and survived screening), the Court sees no reason

to assign Plaintiff counsel at this time. However, if his situation changes, Plaintiff may renew his

request by filing a new motion, after first attempting to locate counsel on his own.




                                                  4
                                           Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives preliminary review pursuant to

28 U.S.C. § 1915A. COUNTS 1 and 4 will proceed against Defendant HENNING. However,

COUNT 2 is DISMISSED with prejudice against Defendants CINDY and QUALITY INN

HOTEL, and COUNT 3 is DISMISSED with prejudice against Defendant DRUG

ENFORCEMENT AGENCY OF SOUTHERN ILLINOIS. Pursuant to Administrative

Order No. 244, Defendant should only respond to the issues in this Merits Review Order.

       The Clerk of Court is DIRECTED to TERMINATE Defendants CINDY, QUALITY

INN HOTEL, and DEA as parties to this action in CM/ECF and ENTER the standard

qualified protective order under the Health Insurance Portability and Accountability Act.

       The Clerk of Court is DIRECTED to complete, on Plaintiff’s behalf, a summons and form

USM-285 for service of process on Defendant Henning; the Clerk shall issue the completed

summons. The United States Marshal SHALL serve Defendant Henning pursuant to Rule 4(e) of

the Federal Rules of Civil Procedure. Rule 4(e) provides, “an individual – other than a minor, an

incompetent person, or a person whose waiver has been filed – may be served in a judicial district

of the United States by: (1) following state law for serving a summons in an action brought in

courts of general jurisdiction in the state where the district court is located or where service is

made; or (2) doing any of the following: (A) delivering a copy of the summons and of the complaint

to the individual personally; (B) leaving a copy of each at the individual’s dwelling or usual place

of abode with someone of suitable age and discretion who resides there; or (C) delivering a copy

of each to an agent authorized by appointment or law to receive service of process.” All costs of

service shall be advanced by the United States, and the Clerk shall provide all necessary materials

and copies to the United States Marshals Service.



                                                 5
       In addition, pursuant to Federal Rule of Civil Procedure 4(i), the Clerk shall (1) personally

deliver to or send by registered or certified mail addressed to the civil-process clerk at the office

of the United States Attorney for the Southern District of Illinois a copy of the summons, the

complaint, and this Memorandum and Order; and (2) send by registered or certified mail to the

Attorney General of the United States at Washington, D.C., a copy of the summons, the complaint

(Doc. 1), and this Memorandum and Order.

       If Defendant can no longer be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with Defendant’s current work address, or, if not known, Defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.



                                                 6
       DATED: 3/9/2020

                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge

                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 7
